 Case: 1:20-mc-00025-SJD-SKB Doc #: 1 Filed: 09/11/20 Page: 1 of 16 PAGEID #: 1




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION

UNITED STATES OF AMERICA,                Case No. 1:20-mc-00025

             Petitioner,

       v.

3M COMPANY,

             Respondent.

   UNITED STATES OF AMERICA’S PETITION TO QUASH SUBPOENA


      Petitioner the United States of America respectfully petitions the Court to

quash the amended subpoena issued by Respondent 3M Company (“3M”) for the

deposition of Dr. William J. Murphy, an employee of the United States Centers for

Disease Control and Prevention (the “CDC”). The amended subpoena seeks to

compel Dr. Murphy to be deposed on September 16, 2020.

      A memorandum in support of this Motion follows.

                                             Respectfully submitted,
                                             DAVID M. DEVILLERS
                                             United States Attorney


                                              s/ Matthew J. Horwitz
                                             MATTHEW J. HORWITZ (0082381)
                                             Assistant United States Attorney
                                             221 East Fourth Street, Suite 400
                                             Cincinnati, Ohio 45202
                                             Office: (513)684-3711
                                             Email: Matthew.Horwitz@usdoj.gov
     Case: 1:20-mc-00025-SJD-SKB Doc #: 1 Filed: 09/11/20 Page: 2 of 16 PAGEID #: 2




                           MEMORANDUM IN SUPPORT

I.       INTRODUCTION

         The CDC files this Petition to quash a subpoena by 3M for deposition

testimony from a CDC scientist, Dr. William J. Murphy, in litigation in which

neither the United States nor the CDC is a party. As required by federal law, 3M

previously submitted an administrative request for Dr. Murphy’s testimony and

associated documents. The CDC granted, in part, 3M’s request. The CDC denied

3M’s request for a deposition of Dr. Murphy, but produced a detailed declaration

from Dr. Murphy with related agency records. Nonetheless, 3M has served a

subpoena on Dr. Murphy seeking the same testimony that it sought, and was

denied, in its administrative request. In so doing, 3M ignores both the intervening

denial of its government contractor defense, which was one of the principal reasons

proffered in its administrative request for Dr. Murphy’s deposition, and the fact

that the CDC has provided substantial responsive information to 3M by declaration.

CDC has objected in writing to the subpoena, and it now files this Petition

requesting the Court quash the subpoena.

         3M’s subpoena for Dr. Murphy’s testimony should be quashed for several

reasons. First, the Court may only compel testimony by federal officials when it

finds that an agency’s denial of such testimony is arbitrary and capricious. Here,

CDC denied the request for Dr. Murphy’s testimony after performing a reasonable

and thorough analysis of 3M’s request. CDC’s denial was neither arbitrary nor

capricious. Second, the requested deposition would be needlessly duplicative and




                                           2
 Case: 1:20-mc-00025-SJD-SKB Doc #: 1 Filed: 09/11/20 Page: 3 of 16 PAGEID #: 3




cumulative, given the declaration and records previously produced by the CDC.

Third, and finally, the requested deposition would be unduly burdensome to the

CDC, both individually and cumulatively. Dr. Murphy is actively engaged in the

CDC’s efforts to address the COVID-19 pandemic, and Dr. Murphy should not be

compelled to set aside those important duties to prepare for and attend a deposition

for litigation in which neither the United States nor the CDC are parties.

II.   BACKGROUND

      A.     Applicable Touhy Regulations

      The federal government authorizes the head of every Executive Branch

agency to “prescribe regulations for the government of his department, the conduct

of its employees, the distribution of its business, and the custody, use, and

preservation of its records, papers, and property.” 5 U.S.C. § 301; see also, United

States ex rel. Touhy v. Ragen, 340 U.S. 462, 468 (1951). Such regulations allow

federal agencies to determine “whether subpoenas . . . will be willingly obeyed or

challenged,” thereby avoiding “the possibilities of harm from unrestricted disclosure

in court.” Touhy, 340 U.S. at 468. These regulations impose a binding legal duty on

federal employees. Frank v. U.S. Food and Drug Admin., 998 F.Supp.2d 596, 602

(E.D. Mich. 2014) (citing Boron Oil Co. v. Downie, 873 F.2d 67, 69–70 (4th Cir.

1989)).

      The CDC is a component of the United States Department of Health and

Human Services (“HHS”). Pursuant to HHS regulations, current and former HHS

employees are not authorized to participate, give depositions or trial testimony, or




                                           3
    Case: 1:20-mc-00025-SJD-SKB Doc #: 1 Filed: 09/11/20 Page: 4 of 16 PAGEID #: 4




provide consultation regarding information acquired in the performance of their

official duties in private litigation or other proceedings in which the United States

is not a party, absent authorization by the agency. 45 C.F.R. § 2.3. To request

testimony from an HHS employee, a litigant must submit a request to the agency in

writing, state the nature of the requested testimony, explain why the testimony is

unavailable from any other source, and explain why the testimony would be in the

interest of, and promote the objectives of, the agency. 45 C.F.R. § 2.4. HHS,

however, may only authorize an employee to testify in private litigation when

“compliance with the request would promote the objectives of the Department.” 45

C.F.R. § 2.3. This policy exists to minimize the disruption of official duties and to

further HHS’s interest in maintaining impartiality in disputes between private

litigants. 45 C.F.R. § 2.1.

        B.    Procedural History

        3M is a defendant in multi-district litigation pending in the Northern District

of Florida related to the safety of 3M’s products. See In re 3M Combat Arms

Earplug Products Liability Litigation, Case No. 3:19-md-2885 (N.D. Fla.). The

United States is not a party to that litigation, nor is the CDC or HHS.

        In connection with that MDL, on February 6, 2020, 3M submitted a Touhy

request to CDC seeking to interview and depose Dr. Murphy and another CDC

employee not at issue here. 1 (Exhibit 1, Request Letter, at 1.) 3M asserted that a

deposition of Dr. Murphy was necessary because he was “involved in the testing of


1The February 6, 2020 Touhy request was 3M’s second such request. 3M’s first Touhy request is not
at issue here.


                                                4
 Case: 1:20-mc-00025-SJD-SKB Doc #: 1 Filed: 09/11/20 Page: 5 of 16 PAGEID #: 5




the Combat Arms Earplugs Version 2 (“CAEv2”),” one of the products at issue in the

MDL action. (Id.) 3M sought to depose Dr. Murphy on the following topics: (1) test

procedures, test protocols, and test results related to testing on the CAEv2,

including an overview of the tests Dr. Murphy ran, how Dr. Murphy fit the CAEv2

during his testing, how Dr. Murphy determined the appropriate procedure for

fitting the CAEv2 during testing, whether Dr. Murphy was able to maintain an

appropriate fit, the results of Dr. Murphy’s testing, and the attenuation achieving

under various testing and fit conditions; and (2) correspondence or communications

regarding the CAEv2 by Dr. Murphy and others. (Id. at 4.) 3M asserted this

information was needed to show that the CAEv2 is not defective and that the

government was on notice of CAEv2’s performance capabilities and limitations,

which 3M asserted to be relevant to its government contractor defense. (Id.)

      3M asserted that public information was not sufficient for its purposes and a

deposition was necessary because public information does not describe “how CAEv2

was ‘fit’ during testing, whether the flanges on the opposite end of the earplug were

folded back during testing, and whether Mr. (sic) Murphy had difficulty achieving or

maintaining an adequate fit during his testing.” (Id. at 5.) 3M further asserted

that a deposition would further the agency’s interest in “being a good federal

citizen” and would “aid the Court’s desire that the parties complete government

discovery related to the government contractor defense in a timely manner.” (Id.)

      The CDC responded to 3M’s Touhy request on July 23, 2020. (Exhibit 2,

Response Letter, at 1.) The CDC denied 3M’s request for a deposition of Dr.




                                          5
 Case: 1:20-mc-00025-SJD-SKB Doc #: 1 Filed: 09/11/20 Page: 6 of 16 PAGEID #: 6




Murphy, but agreed to provide a declaration from Dr. Murphy regarding the

information requested by 3M, along with various responsive documents. (Id. at 2.)

The CDC explained that providing requested information by declaration rather

than deposition was “less burdensome . . ., more time efficient, and will avoid

significant interruption of Dr. Murphy’s official duties as a federal government

employee.” (Id.) The CDC also noted that a declaration was particularly

appropriate given Dr. Murphy’s “minor role in this matter” and “the ever-present

demands that have been placed on [the National Institute for Occupational Safety

and Health (“NIOSH”)], CDC, and the Department in responding to the ongoing

Coronavirus Disease 2019 pandemic.” (Id.) Moreover, the CDC did not authorize

Dr. Murphy to address testing that was not published or that did not concern the

CAEv2 product. (Id.)

      Dr. Murphy’s declaration was provided by CDC to 3M contemporaneously

with CDC’s response letter. (Exhibit 3, Declaration of William J. Murphy.) Dr.

Murphy’s declaration set forth his background as a research physicist with NIOSH,

as well as his duties as a team leader for the Hearing Loss Prevention Research

Team. (Id. at 1.) Dr. Murphy’s declaration also described his testing procedures

regarding the CAEv2, the fitting of the CAEv2 during testing, test results, and the

attenuation results achieved with the CAEv2 during testing. (Id. at 2-6.) Dr.

Murphy’s declaration attached and explained his test reports, noting attenuation

achieved during his testing by referencing specific portions of the testing reports.

Dr. Murphy’s declaration also explained in detail how the CAEv2 was fit during




                                           6
 Case: 1:20-mc-00025-SJD-SKB Doc #: 1 Filed: 09/11/20 Page: 7 of 16 PAGEID #: 7




testing. (Id. at 4-5.) Finally, in response to 3M’s request for communications

regarding CAEv2 testing, Dr. Murphy’s declaration attached all responsive

communications that Dr. Murphy could locate concerning CAEv2 and confirmed

that he had no independent recollection of the communications or the circumstances

surrounding the communications. (Id. at 6.)

       On August 25, 2020, 3M issued a subpoena to Dr. Murphy for a deposition to

be held on September 9, 2020. The following day, however, 3M issued an amended

subpoena for Dr. Murphy. (Exhibit 4, Amended Subpoena.) The amended subpoena

commanded Dr. Murphy to appear for deposition on September 16, 2020 in

Cincinnati, Ohio or, alternatively, by remote means. (Id. at 1.) The amended

subpoena stated that the topics for deposition would be the same topics as identified

in 3M’s written Touhy request. (Id.) Indeed, rather than separately set forth the

topics for deposition, 3M’s subpoena simply attaches and incorporates its written

Touhy request. (Id.)

       On September 9, 2020, CDC objected in writing to the subpoena. (Exhibit 5,

Rule 45 Objection Letter.)

III.   ARGUMENT

       A.    The Court Should Not Permit the Deposition of Dr. Murphy
             Unless it Determines that the CDC’s Partial Denial of 3M’s
             Touhy Request was Arbitrary or Capricious.

       It is well-established that federal agencies have discretion to restrict

testimony from or production of documents by their subordinates through properly

promulgated regulations. Touhy, 340 U.S. at 468; Boron Oil, 873 F.2d 67, 69-70




                                           7
 Case: 1:20-mc-00025-SJD-SKB Doc #: 1 Filed: 09/11/20 Page: 8 of 16 PAGEID #: 8




(4th Cir. 1989) (“Touhy is part of an unbroken line of authority which directly

supports [the] contention that a federal employee may not be compelled to obey a

subpoena contrary to his federal employer’s instructions under valid agency

regulations.”); State of Louisiana v. Sparks, 978 F.2d 226, 234 (5th Cir. 1992) (“As

the Supreme Court has long held, such regulations unquestionably give [federal]

employees the authority, when so ordered by supervisors, to refuse to comply with a

subpoena ordering disclosure of confidential files when the United States is not a

party to a legal action.”). Such regulations ensure that federal employees’ official

time is spent on federal business and that agencies remain impartial in private

litigation. See, e.g., United States v. Marino, 658 F.2d 1120, 1125 (6th Cir. 1981)

(holding that federal agencies have “a legitimate interest in regulating access to

government information contained in files or obtained by its employees during the

scope of their official duties.”); Frank, 998 F.Supp.2d at 602 (“this compromise

between public and private interests is necessary to conserve agency resources and

to prevent an agency from becoming embroiled in private litigation”) (internal

quotation and citation omitted).

      If a litigant’s Touhy request is denied, the litigant may challenge that

decision only by seeking a ruling under the Administrative Procedure Act (“APA”), 5

U.S.C. § 701 et seq., that the agency’s decision was arbitrary and capricious.

Rimmer v. Holder, 700 F.3d 246, 262-63 (6th Cir. 2012) (plaintiff seeking review of

FOIA denial “could have obtained review under the APA rather than FOIA if . . . he

had pursued a Touhy request . . . “) (emphasis added); see also, e.g., United States v.




                                           8
 Case: 1:20-mc-00025-SJD-SKB Doc #: 1 Filed: 09/11/20 Page: 9 of 16 PAGEID #: 9




Threet, No. 09-20523, 2011 WL 5865076, at *1 (E.D. Mich. Nov. 22, 2011) (“if

[d]efendant is dissatisfied with the DEA’s response to his Touhy request, his remedy

is an action against the DEA pursuant to the Administrative Procedure Act, and not

pursuant to a motion to compel.”); Metcalfe v. Ultimate Sys., Ltd., 346 F. Supp. 2d

950, 954 (N.D. Ohio 2004) (the requesting party “is not without a remedy: they may

file a collateral action seeking review of the agency's refusal to release the records

in federal court under the Administrative Procedure Act . . . “); OhioHealth Corp. v.

U.S. Dep’t of Veterans Affairs, No. 2:14-cv-292, 2014 WL 4660092, at *3 (S.D. Ohio

Sept. 17, 2014) (finding that “[i]n reviewing a federal agency’s decision pursuant to

its promulgated Touhy regulations under the Administrative Procedure Act, the

Court’s role is ‘narrow’ . . . “).

       The Sixth Circuit has not directly addressed whether challenges arising from

the denial of a Touhy request are treated differently based on whether the subpoena

for documents or testimony is issued by a federal or state court, and district courts

have split on this issue. Compare U.S. v. Threet, 2011 WL 5865076, *1 (E.D. Mich.

Nov. 22, 2011) with Gischel v. University of Cincinnati, 2018 WL 9945170, *3 (S.D.

Ohio June 26, 2018). Although Rimmer does not directly resolve this issue, the

Sixth Circuit held that APA standards would have governed the denial of a Touhy

request in that matter and cited decisions in which the applicable subpoenas were

issued from both federal and state courts. 700 F.3d at 263. The Rimmer decision

relies, for example, on In re Boeh, 25 F.3d 761, 767 (9th Cir. 1994), which held that

“an APA claim was the proper method for challenging an agency’s refusal to produce




                                           9
Case: 1:20-mc-00025-SJD-SKB Doc #: 1 Filed: 09/11/20 Page: 10 of 16 PAGEID #: 10




information” after agency denial of a Touhy request arising from a federal-court

issued subpoena. Moreover, the rationale underlying the requirement that a

litigant proceed in such circumstances under the APA—that the United States is

entitled to sovereign immunity and may not be sued without its consent—applies

with equal force to state and federal subpoenas. Finally, no such ambiguity exists

in the Eleventh Circuit, where the MDL action is pending. In the Eleventh Circuit,

a litigant may only enforce a subpoena following denial of their Touhy request if the

district court determines that the agency’s decision regarding the Touhy request

was arbitrary and capricious under the APA. Moore v. Armour Pharm. Co., 927

F.2d 1194, 1197 (11th Cir. 1991).

      B.     The CDC’s Partial Denial of 3M’s Touhy Request was not
             Arbitrary or Capricious.

      An agency’s decision is arbitrary and capricious only if the agency “has relied

on factors which Congress has not intended it to consider, entirely failed to consider

an important aspect of the problem, offered an explanation for its decision that runs

counter to the evidence before the agency, or is so implausible that it could not be

ascribed to a difference in view or the product of agency expertise.” Motor Vehicle

Mfrs. Ass’n v. Nat’l Park Serv., 463 U.S. 29, 43 (1983). In assessing whether agency

action is arbitrary and capricious, a court’s review should be “narrow,” and it should

not substitute the judgment of the agency with its own preference. Marsh v. Oregon

Natural Resources Council, 490 U.S. 360, 378 (1989). Rather, the Court’s task is to

determine whether the agency’s decision is “within the bounds of reasoned decision

making.” Baltimore Gas & Elec. Co. v. Natural Resources Defense Council, 462 U.S.



                                          10
Case: 1:20-mc-00025-SJD-SKB Doc #: 1 Filed: 09/11/20 Page: 11 of 16 PAGEID #: 11




87, 105 (1983); Hazelhurst v. Centers for Disease Control, 2017 WL 3037808, *6

(W.D. Tenn. July 18, 2017) (holding that CDC’s denial of Touhy request was not

arbitrary and capricious because CDC Director “offered detailed and case specific

reasons for declining Plaintiff’s request . . . .”).

       Here, 3M’s subpoena seeking Dr. Murphy’s testimony is nothing more than

an attempt to compel the deposition of Dr. Murphy that it previously sought in its

Touhy request and that CDC previously denied. Yet, the CDC thoroughly

considered 3M’s Touhy request and provided a detailed and case-specific response

granting the request in part and denying the request in part. As described above, in

response to 3M’s Request, CDC produced a detailed declaration from Dr. Murphy

disclosing: (1) his testing procedures regarding the CAEv2, (2) how the CAEv2 was

fit during testing, (3) test results regarding the CAEv2, and (4) the attenuation

achieved with the CAEv2 during testing. (Ex. 3, at 2-6.) Dr. Murphy’s declaration

also included all responsive communications that Dr. Murphy could locate

concerning CAEv2. (Id. at 6.)

       The only substantive limitation placed on Dr. Murphy’s response to the

request for testimony was that Dr. Murphy was not authorized to address testing

that did not concern CAEv2 or testing that was not published. This limitation was

not arbitrary or capricious. Testing unrelated to the CAEv2 was outside the scope

of 3M’s request and is irrelevant. Similarly, unpublished testing data is not

representative of an official CDC position or conclusion, and the CDC properly




                                              11
Case: 1:20-mc-00025-SJD-SKB Doc #: 1 Filed: 09/11/20 Page: 12 of 16 PAGEID #: 12




determined that it would be inappropriate for Dr. Murphy to offer testimony

concerning such testing.

      The CDC’s approval of a response by declaration, rather than by deposition

testimony, was also not arbitrary or capricious. As explained by the CDC in its

response to 3M, the CDC’s approval of a declaration from Dr. Murphy reflected his

limited role regarding the CAEv2 product and avoided the substantial burden of a

deposition on Dr. Murphy and the CDC. The CDC is actively engaged in responding

to the ongoing COVID-19 pandemic, and Dr. Murphy is temporarily assigned to a

team handling COVID-19 responsibilities relating to worker safety and health. (Ex.

5.) Compelling Dr. Murphy to sit for deposition would require Dr. Murphy to set

aside his important duties to prepare for and attend a deposition covering the same

topics for which he has already provided a sworn declaration. Such a deposition is

duplicative and cumulative, offers no benefit to the agency, and would only serve to

substantially burden Dr. Murphy’s and the CDC’s work.

      It is also notable that one of 3M’s primary assertions in its Touhy request

was that the requested information was needed to support its government

contractor defense. (Ex. 1, at 4.) This defense, however, was rejected by the MDL

Court on summary judgment. (N.D. Fla Case No. 3:19-md-2885, Order, ECF No.

1280.) 3M has not limited its request for testimony or offered any explanation for

why it still seeks testimony from Dr. Murphy purportedly on that issue.

      Finally, in the unlikely event that the Court determines that the CDC’s

response to the Touhy request for testimony from Dr. Murphy was, in some manner,




                                         12
Case: 1:20-mc-00025-SJD-SKB Doc #: 1 Filed: 09/11/20 Page: 13 of 16 PAGEID #: 13




arbitrary and capricious, “the proper remedy is to remand [the] issue back to the

[agency] for further investigation and explanation,” rather than to compel Dr.

Murphy to attend a deposition. OhioHealth Corp., 2014 WL 4660092, at *7 (citing

Florida Power & Light Co. v. Lorion, 470 U.S. 729, 744 (1985)).

      C.       The Amended Subpoena Should be Quashed Pursuant to Rules
               26 and 45 of the Federal Rules of Civil Procedure.

      Rule 45(d)(3) of the Federal Rules of Civil Procedure requires the Court to

quash or modify a subpoena that subjects a nonparty to an undue burden. Although

Rule 45(d)(3) does not expressly include irrelevance as a basis for quashing a

subpoena, “the scope of discovery under a subpoena is the same as the scope of

discovery under Rule 26.” Hendricks v. Total Quality Logistics, LLC, 275 F.R.D.

251, 253 (S.D. Ohio 2011). Moreover, “[w]hen a nonparty challenges a subpoena on

grounds that the request is over-burdensome, the party seeking the discovery must

establish that the information sought is relevant.” Doe v. Ohio State University,

2018 WL 1373868, *2 (S.D. Ohio Mar. 19, 2018). “Courts will balance the need for

discovery against the burden imposed on the person ordered to produce documents,

and that person’s status as a nonparty is a factor weighing against disclosure.” Id.

(citing Katz v. Batavia Marine and Sporting Supplies, Inc., 984 F.2d 422, 424 (6th

Cir. 1993)).

      Here, the burden that a deposition would impose on the CDC and Dr.

Murphy substantially outweighs any potential benefit to 3M. As discussed above,

Dr. Murphy is presently engaged in important work relating to the ongoing COVID-

19 pandemic, and a deposition would substantially disrupt that work. Moreover, it



                                         13
Case: 1:20-mc-00025-SJD-SKB Doc #: 1 Filed: 09/11/20 Page: 14 of 16 PAGEID #: 14




is appropriate for the Court to consider the burden imposed on the federal

government not only by this single request for deposition, but also the cumulative

effect of depositions of the sort sought by 3M here. See Hazlehurst, 2017 WL

3037808, at *8 (CDC properly considered the “cumulative impact of allowing

employees . . . to testify in private litigation” in denying Touhy request). Indeed, if

each study, test, or report prepared by the CDC rendered its scientists proper

subjects for deposition in private litigation relating to the subject matter of the

study, test, or report, CDC personnel could be required to expend increasingly

substantial portions of their time participating in private litigation rather than

attending to their assigned duties.

      In contrast to this heavy burden, the deposition seeks information that is

irrelevant, cumulative, and duplicative. As discussed above, any information

sought for purposes of bolstering 3M’s government contractor defense is now

irrelevant, as that defense has been rejected by the MDL Court. Moreover, any

deposition of Dr. Murphy would be unnecessarily duplicative and cumulative, given

the detailed declaration provided by Dr. Murphy in this matter, which addressed

all—or substantially all—of 3M’s topics of inquiry outlined in its Touhy request and

amended subpoena (with the exception of information concerning any unpublished

testing that may have been conducted by Dr. Murphy).

      3M recently asserted in the MDL litigation that a deposition of Dr. Murphy is

necessary to ask Dr. Murphy “detailed follow up questions about his published




                                           14
Case: 1:20-mc-00025-SJD-SKB Doc #: 1 Filed: 09/11/20 Page: 15 of 16 PAGEID #: 15




studies.” (N.D. Fla Case No. 3:19-md-2885, Motion, ECF No. 1317.) 2 As examples,

3M identified a desire to ask Dr. Murphy why his studies were conducted, who

requested the studies, and why the particular type of study was conducted, as

opposed to other types of testing. (Id. at Page 3-4.) None of these questions,

however, were posed by 3M in its Touhy request and none is identified in the

amended subpoena (which simply refers back to 3M’s Touhy request). The Court

should not compel Dr. Murphy to testify at deposition because his written

declaration failed to answer questions that 3M never asked. 3 Such a ruling would

allow parties to avoid the consequences of making incomplete Touhy requests, and

would vastly expand the circumstances in which agency personnel are subject to

deposition.

IV.    CONCLUSION

       For the foregoing reasons, the CDC respectfully requests that the Court issue

an Order quashing the Amended Subpoena.

       (Signature on following page)




2 3M’s motion regarding Dr. Murphy was denied by the Court as moot. (N.D. Fla Case No. 3:19-md-
2885, Order, ECF No. 1358.)
3 In contrast, 3M’s Touhy request specifically requested information for how the CAEv2 product was

fit during testing, and Dr. Murphy’s declaration provided a specific and detailed explanation.


                                                15
Case: 1:20-mc-00025-SJD-SKB Doc #: 1 Filed: 09/11/20 Page: 16 of 16 PAGEID #: 16




                                                Respectfully submitted,
                                                DAVID M. DEVILLERS
                                                United States Attorney


                                                 s/ Matthew J. Horwitz
                                                MATTHEW J. HORWITZ (0082381)
                                                Assistant United States Attorney
                                                221 East Fourth Street, Suite 400
                                                Cincinnati, Ohio 45202
                                                Office: (513)684-3711
                                                Fax: (513)684-6972
                                                Email: Matthew.Horwitz@usdoj.gov




                           CERTIFICATE OF SERVICE
      I hereby certify that on this 11th day of September, 2020, I electronically filed

the foregoing with the Clerk of Court using the CM/ECF system, which serves copies

to all parties of record. In addition, I served a copy of the foregoing by electronic mail

to:

      Ashley Neglia, Esq.
      Kirkland & Ellis LLP
      555 S.Flower Street
      Los Angelos, CA 90071
      (213) 680-8114
      Ashley.Neglia@kirkland.com

      Finally, to the extent that Respondent will not consent to service by electronic

mail, the United States will promptly serve a copy of the forgoing by certified mail to

Respondent and/or Respondent’s counsel.

                                                s/Matthew J. Horwitz
                                                MATTHEW J. HORWITZ (0082381)
                                                Assistant United States Attorney


                                           16
